Per Curiam.
This case is before this court upon a defendant’s rule to show cause. The action was instituted to recover damages to an automobile belonging to Irving Babes, one of the plaintiffs, occasioned by a collision with a car of the defendant, and damages for injuries received by Mrs. Babes, the other plaintiff, who was at the time of the accident driving the car. The case was tried at the Union Circuit. The defendant offered no testimony. Mr. Babes was awarded $500' for the damage to his automobile. Mrs. Babes recovered a judgment of $2,000. The reasons filed by the defendant are four as to each plaintiff. They are all argued together for the defendant in one brief. The argument is that the verdicts are excessive. With reference to Mrs. Babes, the testimony shows that she received injuries in the 'form of bruises to her abdomen. This resulted in nervousness. When Mrs. Babes had a recurrence of the pains in her stomach, her case was diagnosed by her physician as traumatic neurasthenia. Electrical treatments were necessary. The accident occurred on October 27th, 1924. The trial was held on June 23d, *3721926. Mrs. Babes was still suffering at the time of the trial from nervous spells.
Under these circumstances we do not think the verdict excessive. Mrs. Babes was able, it is true, to occasionally look after her husband’s store during the period between the accident and the trial, but'this fact does not render unbelievable the testimony of her physician as to her condition. While the verdict is ample, we think it should stand.
The testimony with reference to the damage to the car was that it was wrecked. One door was smashed up. Five glass were broken. The framework on the roof was splintered. The roof cover was tom off. The chassis frame was bent. The fenders were bent. The body pillars were splintered. The car was not repaired by the plaintiff. No estimate of the cost of repairs was given. The car cost originally $1,610. It was a 1924 model. It had been run about one thousand miles when the accident occurred. There was no testimony as to the value of the car before or after the accident. While we think the testimony meagre and unsatisfactory, yet, we cannot say that it is insufficient to support a verdict of $500.
The rule to show cause is discharged.